Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Japanese Patent 2007-125844 (machine translation included).
Japanese Patent ‘844 taught that it was known at the time the invention was made to manufacture a pressure vessel (tank) which included forming a preform of the vessel by winding around the peripheral surface of a vessel body to form a plurality of fiber layers laminated in a radial direction of the vessel body wherein the vessel body included a body portion having a cylindrical shape, a domical portion at either end of the cylindrical main body that had a hemispherical shape. The wound preform was placed in a mold with the wound preform on the supporting mandrel or form and then resin is injected into the vessel body of windings in order to impregnate the windings with resin prior to curing the same to make a composite pressure vessel. The reference taught that the resin was introduced into the mold from port 7A at one end of the wound preform adjacent to the end of the domical portion of the windings. At the opposite end of the mold, port 8A was used to draw a vacuum so that the resin from port 7A was fed into the mold and fully infiltrated the preform windings. The windings of the preform as described appears to have fibers disposed over the form 2A having the dome ends and extends along the length of the mandrel at 3A and 3B at the end of the dome ends (see Figures 1 and 2). The definitions of a “neck” is understood to be “a narrow part of something, resembling a neck in shape and position” (given that the portion wound only about the mandrel ends 3A and 3B and not over the tapering dome portions of the mandrel portion 2 extends out of the end of the dome portion and provided a narrowing part, it is deemed to read on a “neck” in the pressure vessel windings). It should be noted that at the end portion which made up the “neck” in the vessel, the reference taught that the resin was introduced see Figure 2, 3A through the port 7A in order to impregnate the wound fibers on the mandrel. Even if one were to not consider that fiber material was wound to form a “neck” for the vessel, it certainly would have been obvious to provide a neck at the end of the pressure vessel (as one would provide a neck in a bottle) and the reference to Japanese Patent ‘844 clearly provided for the introduction of the resin which impregnated the windings on the form at the end of the windings where the neck was located and it would have been obvious to those skilled in the art to provide a neck as a function of the known desired shape of the pressure vessel. 
Regarding claim 2, the reference as depicted in Figure 2 appears to show that there is added material wound at the end of the dome between the done and the neck of the pressure vessel being formed in the operation. regarding claim 4, the reference provided for the incorporation of not only resin injection to infuse the filaments wound of the preform but also included the use of vacuum to facilitate the infusion of the preform with resin. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2007-125844 (machine translation included) in view of Nettis et al (US 2015/0316209).
Japanese Patent ‘844 is discussed in full detail above in paragraph 4 and applicant is referred to the same for a complete discussion of the reference. As noted above, the reference never expressly stated that the end of the dome of the pressure vessel was provided with a “neck” (even though it appears from the figures that such a “neck” was provided for with the wound preform). The reference to Nettis et al taught that it was known at the time the invention was made to provide a pressure vessel with two dome ends where each of the dome ends end in a neck region of the pressure vessel, see paragraphs [0053]-[0055] as well as the figures therein. Additionally, note that the reference to Nettis taught that the vessel was formed via filament winding over the form. Certainly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the end of the dome of a pressure vessel with a neck and such is taken as conventional in wound pressure vessels as suggested by Nettis et al wherein one wound such a shaped pressure vessel and subsequently infused the same with resin in accordance with the techniques taught by Japanese Patent 2007-125844. 
Applicant is referred to paragraph 4 above for a discussion of the dependent claims. 
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record failed to teach the claimed cap and connecting member as claimed in claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Paul, Jr. taught the resin infusion of a dry filament wound pressure vessel with the use of vacuum to assist in the infusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746